We have found no error in the orders of the chancellor denying the motions to dismiss the bill, to strike parts of it and to compel its amendment; nor have we found that the chancellor erred in providing, in the order dissolving the injunction issued at the instance of the appellee, that the "bonds are cancelled and discharged" it being our view that any liability incurred on the bonds prior to the date of the signing of the order 20 November 1942 was unaffected.
The application of appellee for "suit money consisting of counsel fees" is denied. *Page 130 
Affirmed.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.